Citation Nr: 0705175	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-19 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to low back strain.

2.  Entitlement to an increased rating for low back strain, 
rated 20 percent prior to June 15, 2005, and 60 percent 
thereafter.

3.  Entitlement to a rating in excess of 10 percent for a 
dislocated right gluteus maximus tendon over the right 
trochanter.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than September 
17, 2004, for the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an April 1998 rating decision the RO granted an 
increased 20 percent a rating for low back strain and denied 
a rating in excess of 10 percent for dislocated gluteus 
maximus tendon over the right trochanter.  A timely appeal of 
the rating action was filed.  The Board remanded these issues 
for additional development in January 2005.

In a February 2005 rating decision the RO established 
entitlement to service connection for depression and assigned 
an effective date from September 17, 2004, denied entitlement 
to service connection for erectile dysfunction secondary to 
low back strain, and denied entitlement to TDIU.  These 
actions were properly appealed.

In September 2004, the veteran testified at a personal 
hearing before a Veterans Law Judge and in November 2006 he 
testified at a personal hearing before another Veterans Law 
Judge.  Copies of the transcripts of these hearings are of 
record.  As VA regulations require that the judge presiding 
over a hearing participate in the decision, this case must be 
decided by a panel of three Veterans Law Judges.  See 
38 C.F.R. § 20.707 (2006).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
erectile dysfunction was not manifest during service and did 
not develop as a result of a service-connected disability.

3.  Prior to June 15, 2005, low back strain was manifested by 
no more than moderate limitation of motion of the lumbar 
spine.

4.  Effective June 15, 2005, low back strain is manifested by 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, as demonstrated 
by absent ankle jerks; there combined range of motion of the 
thoracolumbar spine of 250 degrees, and neurological findings 
compatible with no more than moderate incomplete sciatic 
nerve paralysis.

4.  The veteran's service-connected dislocated right gluteus 
maximus tendon over the right trochanter is presently 
manifested by degenerative joint disease with limited right 
hip motion due to pain.

5.  The evidence demonstrates that in June 2005 the veteran 
became unemployable as a result of his service-connected 
disabilities.

6.  The veteran's claim for entitlement to service connection 
for depression was received by VA on September 17, 2004.

7.  VA rating action in February 2005 established service 
connection for depression effective from September 17, 2004; 
there is no evidence of any earlier unadjudicated formal or 
informal claims.


CONCLUSIONS OF LAW

1.  An erectile dysfunction was not incurred in or aggravated 
by service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (effective before and after 
October 10, 2006).

2.  Prior to June 15, 2005, the criteria for a rating in 
excess of 20 percent for low back stain were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before 
September 26, 2003) and 5237, 5243 (after 
September 26, 2003).

3.  The criteria for a 60 percent rating, but no higher, for 
low back strain have been met, effective June 15, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (before 
September 26, 2003) and 5237, 5243 (after 
September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
dislocated right gluteus maximus tendon over the right 
trochanter have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5253 (2006).

4.  The criteria for a total disability rating based upon 
individual unemployability have been met, effective June 15, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 4.16 (2006).

5.  The criteria for an effective date earlier than September 
17, 2004, for the grant of service connection for depression 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in November 2003, October 
2004, and January 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements have been met and all identified and authorized 
records relevant to these issues have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that his erectile 
dysfunction developed as a result of his service-connected 
low back strain.  At his personal hearing in November 2006 he 
asserted the disorder was due to his back disorder and to 
medication he received from VA.  Service medical records are 
negative for complaint, treatment, or diagnosis of an 
erectile dysfunction.  VA records show the veteran reported a 
10 year progressive history of erectile dysfunction during 
examination in July 2002.  The examiner provided diagnoses 
including prostatism secondary to benign prostatic 
hypertrophy with associated erectile dysfunction.  A 
September 2004 treatment report noted an erectile disorder 
possibly secondary to a diuretic versus neurologic disorder.  
A May 2005 VA genitourinary examination included a diagnosis 
of erectile dysfunction first diagnosed five to six years 
earlier.  It was the examiner's opinion that the erectile 
dysfunction was not likely related to low back strain.  

Based upon the evidence of record, the Board finds the 
veteran's erectile dysfunction was not manifest during 
service and did not develop as a result of a service-
connected disability.  The July 1992 and May 2005 VA 
examiner's opinions are persuasive that the veteran's 
erectile dysfunction was associated with a nonservice-
connected benign prostatic hypertrophy and was not likely 
related to a low back disorder.  While the veteran may 
sincerely believe that his erectile dysfunction developed as 
a result of a service-connected disability or the treatment 
for that disorder, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Back Disability
Background

Service medical records dated in March 1968 noted the veteran 
complained of pain in the middle of his back after falling 
the previous day.  In June 1968, he reported soreness in the 
right hip and a steady pain in the lumbar spine area.  The 
examiner noted the veteran moved and bent well.  There was 
mild tenderness over the sacral area.  X-rays of the back 
were negative.  A March 1969 report noted he complained of 
pain in the sacral area after sitting for prolonged periods.  
The veteran denied any back trouble in a February 1970 report 
of medical history and an examination revealed no clinical 
abnormalities of the spine.  

On VA examination in July 1970 the veteran complained of 
periodic episodes of low back pain.  The examiner noted 
limitation of motion as mild to moderate.  The diagnoses 
included moderate low back strain.  An X-ray examination of 
the lumbosacral spine was negative.

On the basis of service medical records and the findings from 
the July 1970 VA medical examination, service connection was 
established for moderate low back strain in an August 1970 
rating decision.  A 10 percent rating was assigned.

VA treatment records dated in October 1996 noted the veteran 
complained of chronic low back pain.  It was noted a January 
1996 magnetic resonance imaging (MRI) scan as compared to a 
previous study revealed no sign of reduction of a disc bulge 
at L4-5 with mild indention on the thecal sac and canal 
narrowing to 10 millimeters (mm).  There was a central disc 
protrusion at L5-S1 with a large extruded disc fragment 
behind the L5 vertebra body and a left lateral recess 
displacing the right S1 nerve root.  The examiner's diagnosis 
was chronic low back pain.  A neurosurgery consultation was 
recommended.  

A November 1996 report noted the veteran complained of low 
back and right hip pain with cramping in the right foot and 
toes.  He reported one possible episode of urinary 
incontinence, but denied any bowel incontinence.  The 
examiner noted 5/5 motor strength to all groups on the left 
and 4/5 breakaway weakness on the right from the psoas 
muscles down.  There was decreased pinprick sensation over 
the L4, L5, and S1 areas on the right.  Proprioception was 
normal.  Straight leg raises were full with some back pain at 
90 degrees.  The diagnosis was chronic radicular pain.  A 
January 1997 electromyography (EMG) and nerve conduction 
study report revealed no evidence of L2 to S1 radiculopathy 
in the right lower extremity.  The diagnoses included 
possible right sacroiliac joint dysfunction.  Subsequent 
treatment records noted diagnoses including low back pain, 
discogenic disease, and degenerative joint disease.  

An August 1997 VA MRI report noted the large right-sided disc 
herniation present in January 1996 was not seen on the 
present study.  There was disc desiccation at the L4-5 and 
L5-S1 level and mild loss of disc space height at the L5-S1 
level.  No central canal stenosis or neural foraminal 
narrowing was identified.  

In correspondence dated in October 1997 the veteran requested 
entitlement to an increased rating for his low back 
disability.  In an undated statement in support of his claim 
he described shooting pain up his back that was exacerbated 
when he sneezed and numbness in his feet near the toes.  He 
stated that the nerve damage and pain woke him up during the 
night and that it felt like something was crawling on him.  
He reported that occasionally his knees would swell up and 
turn purple.  He stated he was unable to work because of the 
pain and that he planned to close his automotive repair shop 
because of the excessive pain due to bending and lifting.  

VA outpatient treatment records dated in April 1998 noted 
that on range of motion studies, flexion and extension of the 
back were within normal limits.  Muscle strength was 5/5.  
Gait was normal, and there was spinal or paraspinal 
tenderness.  Physical therapy for muscle stimulation was 
recommended.

On VA examination in June 1999 the veteran complained of 
lower back pain with radiation to the legs and a sensation of 
insects crawling on his skin.  It was noted he walked in a 
crouched position and that he had difficulty bending, 
stooping, and squatting.  The examiner stated that when 
instructed to bend forward the veteran dropped down in a 
semi-crouched position and stayed there until he was able to 
straighten up using his hands, but that there was no evidence 
of muscle spasm during this maneuver.  It was noted that the 
veteran preferred to stand in a semi-crouched position, but 
that he was able to straighten upon instruction.  Forward 
flexion was to 60 degrees, extension was to 10 degrees, 
lateral tilt right was to 20 degrees, and lateral tilt left 
was to 20 degrees.  No muscle spasm was detected.  There was 
tenderness to percussion and palpation of the entire low 
back.  The veteran was unable to rotate the lumbar spine and 
that he complained of severe pain during the range of motion 
studies.  Deep tendon reflexes were trace, but equal at the 
patellae and Achilles tendons.  

The examiner also noted there were no consistent sensory 
abnormalities in the veteran's lower extremities.  Straight 
leg raises were to 40 degrees, bilaterally, with complaints 
of buttock, back, and leg pain.  Patrick's testing could not 
be performed because the veteran stated he was unable to 
cross his legs due to pain.  There was no evidence of 
muscular weakness or pathological reflexes in the lower 
limbs.  The diagnoses included chronic lumbar strain syndrome 
with multiple level areas of degenerative disc disease.  The 
examiner noted that the veteran had mechanical low back 
problems, but that there was also a significant 
psychophysiological overlay.  
VA spine examination in October 2002 revealed the veteran 
walked with a normal stride length and was slightly flexed 
forward at the lumbar spine and hips.  There was no evidence 
of a limp.  The examiner noted tenderness over the lumbar 
spine that was significant at the L5-S1 area and at the 
sacroiliac joints, bilaterally.  Range of motion studies 
revealed flexion to 80 degrees, extension to 5 degrees, 
lateral bending left to 10 degrees, and lateral bending right 
to 10 degrees.  The Waddell non-psychologic signs revealed 
positive axis rotation and negative cervical compression.  
Seated straight leg raise testing was negative to 90 degrees, 
bilaterally.  Lesague's testing was negative.  Deep tendon 
reflexes were 1+ and equal at the patellae and 2+ and equal 
at the Achille's tendons.  There was no Babinski sign.  

The examiner noted motor strength was difficult to evaluate 
due to hold/break-type giving way, but reported 4/5 left 
motor strength and 5/5 right motor strength.  Heel/toe and 
bent/knee walking were intact.  There was some decreased 
pinprick sensation in the forefoot area, right more than 
left.  The diagnoses included chronic mechanical low back 
pain with no demonstrations of nerve entrapment on MRI or EMG 
studies.  The veteran related that pain limited in his 
ability to take certain work as an automobile mechanic.  The 
examiner stated there was no way the gluteus maximus tendon 
could subluxation or dislocate and that the right buttock 
pain the veteran had complained of was now also in his left 
buttock and was radiating from his lumbar spine.  X-rays 
revealed severe degenerative disc disease at L5-S1 with 
narrowing of intervertebral disc space and sclerotic changes, 
mild to moderate degenerative disc disease at L4-5, and 
sclerosis and hypertrophy of the bones from L4 to S1 with 
narrowing of the foramina.  

VA treatment records dated in May 2003 included a diagnosis 
of severe facet atrophy.  The examiner noted the veteran's 
trunk extension and rotation were severely impaired and 
painful.  Side bending was mildly impaired and painful and 
flexion was mildly impaired without pain.  The examiner did 
not describe in degrees the amount of limitation of movement.  
There was bilateral hamstrings tightness, but no evidence of 
muscle atrophy or abnormal spine alignment.  Straight leg 
raise testing was negative.  Manual muscle testing was 5/5, 
bilaterally, and muscle stretch reflexes were 2/4 to the 
knees and ankles.  Light touch sensation was diffusely 
decreased throughout the bilateral lower extremities.  
Records show the veteran underwent facet injections at the 
L3-4 and L4-5 level, bilaterally, in August 2003 and a nerve 
block at L3 to S1, bilaterally, in February 2004.  X-ray 
examination in March 2004 revealed degenerative joint disease 
at L4 to S1 with narrowed discs and involvement of the 
posterior compartment.  A March 2004 MRI study revealed 
degenerative changes with mild disc bulge at L4-5 and mild 
bilateral neuroforaminal narrowing.  A May 2004 MRI revealed 
that the L5-S1 disc was collapsed without spinal stenosis and 
surrounded by degenerative fatty endplate changes.  There was 
also mild epidural lipomatosis of the spinal caudal to L3-4.  

At his personal hearing in September 2004 the veteran 
testified that since 1997 the pain in his back and radiating 
down his legs had increased in severity.  He stated his bowel 
and bladder control had been affected and that he was unable 
to sleep for more than 30 or 40 minutes due to pain.  He 
stated he had been unable to maintain his automobile repair 
business because of his back disability.  

VA spine examination on June 15, 2005, included a diagnosis 
of degenerative disc disease of the lumbar spine with back 
pain and right leg radiation described as a moderate 
disability with progression.  Straight leg raise testing was 
positive at 45 degrees on the right and left lower 
extremities.  Range of motion studies revealed flexion to 90 
degrees, extension to 15 degrees, lateral movement right to 
25 degrees, lateral movement left to 20 degrees, rotation 
right to 50 degrees, and rotation left to 50 degrees.  All 
movements produced moderate pain.  There was increased lumbar 
muscle tone on the right.  The examiner noted there was back 
pain with radiation into the right leg and objective evidence 
of painful motion and some spasm.  Neurological findings 
revealed tendon reflexes at the knees of 2/4 and absent at 
the ankles.  It was noted the veteran walked with a limp.  
There were subjective complaints of diminished pinprick 
sensation to the entire right leg and to the left foot.  The 
examiner stated the veteran had no incapacitating episodes 
over the past twelve months because of his lumbosacral spine 
problem.  

VA joint examination in June 2005 included diagnoses of 
degenerative joint disease of the right hip of traumatic 
origin and moderate disability with associated symptoms of 
low back pain.  There was diminished sensation about the 
right lateral and anterior thigh and the entire right 
buttock.  There was a slight decrease in the muscle mass of 
the right buttock.  Incontinence of the bowel and bladder 
were noted to be "less likely than not secondary to the 
prior low back and hip injury."  

A September 2006 outpatient treatment report noted low back 
pain with no positive neurological findings.  It was noted 
the veteran received a Marcaine injection to L4-5 in June 
2005 with little relief.

At his personal hearing in November 2006 the veteran, in 
essence, reiterated his claim as to the severity of his low 
back disability.  He asserted he was unable to work because 
of the disorder.

Analysis

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  




500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:
5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

As a preliminary matter, the Board notes the veteran 
submitted his claim for an increased rating for his service-
connected lumbosacral strain in October 1997.  In an April 
1998 rating decision the RO noted the diagnoses of discogenic 
disease and herniated nucleus pulposus that were not service 
connected.  It was noted, however, that the symptoms of these 
disorders were inextricably intertwined with the veteran's 
service-connected back disability.  The RO granted an 
increased 20 percent rating under Diagnostic Code 5295 
criteria and stated all reasonable doubt was resolved in the 
veteran's favor.  As there has been no subsequent specific 
rating determination or medical opinion attributing any of 
the low back disability symptoms to a nonservice-connected 
injury or disease, it is assumed that all present low back 
symptoms are related to the service-connected disability.  

It is significant to note that throughout the course of this 
appeal the veteran has complained of radiating back pain and 
neurologic symptoms down the right and left legs.  VA medical 
records dated in January 1997, however, show EMG and nerve 
conduction studies revealed no evidence of right leg 
neuropathy.  In April 1998 VA outpatient treatment visit that 
flexion and extension of the back were normal, and there was 
no spinal or paraspinal tenderness.  A June 1999 VA examiner 
noted there were no consistent sensory abnormalities in the 
veteran's lower extremities and no evidence of muscular 
weakness or pathological reflexes in the lower limbs.  The 
October 2002 examiner's diagnosis was mechanical low back 
pain with no demonstrations of nerve entrapment on MRI or EMG 
studies.  A May 2003 examination report noted there was no 
evidence of muscle atrophy or abnormal spine alignment.  
Muscle strength at that time was 5/5 and knee and ankle 
reflexes were 2/4.  While the veteran may have experienced 
recurrent attacks of neurologic symptomatology, the objective 
medical findings prior to June 2005 are not indicative of a 
severe disability, under the old regulations, or under the 
revised regulations, when applicable.  At best, moderate 
impairment was shown in the period prior to June 15, 2005.  
The Board finds that the old disc regulations are more 
favorable in this case and that the persuasive evidence of 
record demonstrates that prior to June 15, 2005 his symptoms 
were more closely representative of limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Thereafter, beginning June15, 2005, and based upon the 
evidence of record, the Board finds the veteran's service-
connected low back strain is presently manifested by symptoms 
analogous to pronounced intervertebral disc syndrome.  The 
impairment associated with the neurological symptoms is 
demonstrated to be the veteran's predominant back disability 
and range of motion studies have revealed no consistent 
findings.  Although the medical evidence of record also 
includes inconsistent findings of the objective demonstration 
of neurological symptoms, the Board finds the June 15, 2005, 
VA examiner's opinion is persuasive of the current findings 
of right leg radiculopathy related to the service-connected 
back disability.  

The June 2005 VA examiner is shown to have reviewed the 
veteran's claims file and to have conducted a thorough 
examination.  The provided diagnosis of degenerative disc 
disease of the lumbar spine with back pain and right leg 
radiation was further supplemented by the examiner's 
objective observations of the veteran's present functional 
impairment.  It was also noted that all lumbar spine motions 
produced moderate pain with objective evidence of painful 
motion and some spasm.  Tendon reflexes were absent at the 
ankles.  

The Board finds that the old disc regulations are more 
favorable to the veteran in this case and that the persuasive 
evidence of record demonstrates his symptoms are more closely 
representative of a pronounced intervertebral disc syndrome.  
The service-connected low back disability is, thus, more 
appropriately rated under the criteria of Diagnostic Code 
5293.  Therefore, effective June 15, 2005, an increased 60 
percent schedular rating is warranted, which represents the 
maximum schedular rating available under the old disc or 
spinal regulations and the maximum single schedular rating 
under the revised regulations without evidence of ankylosis.

The Board notes the regulation revisions effective 
September 26, 2003, also allow for a possible schedular 
rating in excess of 60 percent based upon alternative 
separate, combined ratings for chronic orthopedic and 
neurological manifestations of intervertebral disc syndrome.  
The medical evidence of record reveals that in June 2005, 
forward flexion of the thoracolumbar spine was to 90 degrees 
and the combined range of motion of his thoracolumbar spine 
was 250 degrees.  The examiner also described the veteran's 
right leg radiation as a moderate disability.  

Although the veteran has consistently complained of 
neurological symptoms to both the right and left legs, there 
is no competent medical opinion demonstrating any objective 
findings to the left leg attributable to the service-
connected back disability.  There is also no evidence of 
right lower extremity moderately severe incomplete sciatic 
nerve paralysis, marked muscle atrophy, or complete paralysis 
with no active movement possible below the right knee.  As 
the veteran's neurological disability symptoms warrant no 
more than a 20 percent rating, a combined schedular rating in 
excess of 60 percent would require unfavorable ankylosis of 
the entire thoracolumbar spine.  The evidence, however, shows 
the veteran is presently able to achieve a significant range 
of thoracolumbar spine motion.  Therefore, the Board finds a 
combined schedular rating in excess of 60 percent is not 
warranted under the rating criteria effective after 
September 26, 2003.

Thigh Disability

As a preliminary matter, the Board notes the veteran's 
service-connected dislocated right gluteus maximus tendon 
over the right trochanter is presently assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  In 
Butts v. Brown, 5 Vet. App. 532, 539 (1993), the Court held 
that VA's choice of diagnostic code should be upheld so long 
as it is supported by explanation and evidence.  

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2006)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 
10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).

 
38 C.F.R. § 4.71a, Plate II (2006)

VA regulations also provide principles of combined ratings 
for muscle injuries, including that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2006).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).  

A slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue.  Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

531
7
Group XVII.
Rating

Function: Extension of hip (1); abduction of thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XIV (6) in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(1). 
Pelvic girdle group 2: 
1.	Gluteus maximus; 
2.	gluteus medius; 
3.	gluteus minimus. 

    Severe
*50

    Moderately Severe
40

    Moderate
20

    Slight
0
*If bilateral, see §3.350(a)(3) of this chapter to determine 
whether the veteran may be entitled to special monthly 
compensation.
38 C.F.R. § 4.73, Diagnostic Code 5317 (2006).

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-
the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

852
9
External Cutaneous Nerve of Thigh, Paralysis of:
Ratin
g

  Severe to complete    
10

  Mild or moderate
0
862
9
Neuritis.
872
9
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729 (2006).

In this case, service medical records show the veteran was 
treated for right hip pain.  On VA examination in July 1970 
he stated his right hip seemed to slip out of place.  The 
examiner noted this was apparently the gluteus maximus tendon 
stretching over the right trochanter.  There was no 
limitation of motion to the hip.  The diagnoses included 
dislocating right gluteus maximus tendon over the right 
trochanter by history.

VA examination in October 2002 noted some tenderness in the 
area of the right greater trochanter and some tenderness in 
the groin.  Hip range of motion was normal, but the veteran 
complained of back and buttock pain on motion.  There was no 
evidence of popping, subluxation, or tissue deficit to the 
buttocks.  The examiner noted, in essence, that it was not 
physiologically possible for the gluteus maximus tendon to 
sublux or dislocate and that the buttocks pain the veteran 
reported was related to radiation from his lumbar spine.  

On VA examination in June 2005 the veteran complained of 
right hip pain on walking more than two blocks, standing for 
more than five minutes, climbing stairs, and lifting more 
than four or five pounds.  It was noted X-rays of the hips 
revealed bilateral degenerative joint disease.  On range of 
motion studies right hip flexion was to 110 degrees, external 
rotation was to 35 degrees, internal rotation was to 
20 degrees, abduction was to 30 degrees, and adduction was to 
15 degrees.  All motion produced moderate to severe pain.  
There was no additional limitation of motion with repetitive 
use or during flare-up.  There was diminished sensation about 
the right lateral thigh, right anterior thigh, and right 
buttock.  There was a slight decrease in muscle mass in the 
right buttock.  The diagnoses included degenerative joint 
disease of the right hip of traumatic origin and tear or 
rupture of the gluteus maximus tendon with right hip pain and 
diminished sensation about the right lateral hip and buttock.  
The disorders were described as moderate disabilities.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected dislocated right gluteus maximus 
tendon over the right trochanter is presently manifested by 
degenerative joint disease with limited right hip motion due 
to pain.  There is no evidence, however, of thigh extension 
limited to five degrees, flexion limited to 45 degrees, or 
abduction with motion lost beyond 10 degrees, including as a 
result of pain or dysfunction.  The Board also finds there is 
no evidence of a separately compensable muscle injury to the 
gluteus maximus as there is no evidence of the cardinal signs 
and symptoms of a muscle disability at the time of the 
initial injury.  A separate compensable rating for a 
neurologic impairment as a result of a gluteus maximus tear 
or rupture is not warranted because the present involvement 
is demonstrated to be no more than a moderate sensory 
deficit.  Therefore, the claim for entitlement to a rating in 
excess of 10 percent for dislocated right gluteus maximus 
tendon over the right trochanter is denied.  

TDIU Claim

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the veteran's TDIU claim was received by the RO 
in September 2004.  As the Board finds a 60 percent rating is 
warranted for low back strain effective June 15, 2005, the 
schedular criteria for consideration of a total rating under 
38 C.F.R. § 4.16(a) have been met as of that date.  The 
current service-connected ratings include 60% for the back 
disorder, 50% for depression secondary to chronic back pain, 
10% for right dislocating gluteus maximus tendon, and 10% for 
hemorrhoids (combined 80%).  Therefore, the determinative 
issue is whether the veteran is shown to be unable to secure 
and follow a substantially gainful occupation because of his 
service-connected disabilities.  

Records show that the veteran was previously self employed as 
an automobile mechanic.  VA medical records dated in April 
2005 show he stated he had been self employed until 
approximately three years earlier and that he was currently 
working part time driving a tow truck.  A June 15, 2005, VA 
examination report noted he was not occupied and that he was 
unable to work because of back and hip pain.  The examiner 
stated the veteran had back pain with radiation into the 
right leg and was only able to walk about two blocks without 
experiencing pain, was unable to go up or down stairs and 
could not lift over four or five pounds.  Based upon this 
opinion, the Board finds that effective June 15, 2005, the 
veteran is unemployable as a result of his service-connected 
disabilities.  Therefore, entitlement to TDIU is warranted.

Earlier Effective Date Claim

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2006).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The veteran's original claim for entitlement to service 
connection for depression was received by the RO on September 
17, 2004.  In a February 2005 rating decision the RO 
established service connection for depression effective from 
September 17, 2004.  A review of the record reveals no 
evidence of any earlier unadjudicated formal or informal 
claims.  The veteran asserts that an earlier effective date 
was warranted because he had been receiving treatment for 
depression since approximately 1998.  He testified, in 
essence, that he had not submitted any specific claim for 
depression prior to September 2004.

Based upon the evidence of record, the Board finds that an 
effective date earlier than September 17, 2004, for the award 
of service connection for depression is not warranted.  There 
is no evidence of any earlier unadjudicated formal or 
informal claim.  VA regulations specifically provide that 
unless a claim for service connection is received within one 
year of discharge from service the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  The 
veteran is presently receiving an effective date from the 
date of his claim.  Therefore, entitlement to an earlier 
effective date must be denied.  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.

Prior to June 15, 2005, a rating in excess of 20 percent for 
low back strain is denied.

Effective June 15, 2005, entitlement to a 60 percent rating, 
but no higher, for low back strain is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for a 
dislocated right gluteus maximus tendon over the right 
trochanter is denied.

Effective June 15, 2005, entitlement to TDIU is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an effective date earlier than September 17, 
2004, for the grant of service connection for depression is 
denied.


			
	MILO H. HAWLEY	RENÉE M. PELLETIER 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


